            Case 2:19-cv-05449-JAK-JPR Document 78 Filed 02/27/20 Page 1 of 4 Page ID #:2398


            1    SCOTT A. EDELMAN, SBN 116927
                   sedelman@gibsondunn.com
            2    DEBORAH L. STEIN, SBN 224570
                   dstein@gibsondunn.com
            3    NATHANIEL L. BACH, SBN 246518
                   nbach@gibsondunn.com
            4    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue
            5    Los Angeles, CA 90071
                 Telephone: 213.229.7000
            6    Facsimile: 213.229.7520
            7    Attorneys for Defendant
                 UMG RECORDINGS, INC.
            8
            9                         UNITED STATES DISTRICT COURT
          10                         CENTRAL DISTRICT OF CALIFORNIA
          11                                    WESTERN DIVISION
          12     SOUNDGARDEN, a Partnership; TOM        CASE NO. 2:19-cv-05449-JAK-JPR
                 WHALLEY, as Trustee of the Afeni
          13     Shakur Trust; JANE PETTY; STEVE        DEFENDANT UMG RECORDINGS,
                 EARLE, individually and on behalf of   INC.’S SUPPLEMENTAL
          14     all others similarly situated,         MEMORANDUM IN SUPPORT OF
                                                        ITS OPPOSITION TO PLAINTIFFS’
          15                      Plaintiffs,           THIRD MOTION TO COMPEL
                                                        DISCOVERY FROM DEFENDANT
          16          v.
                                                        [DISCOVERY DOCUMENT:
          17     UMG RECORDINGS, INC., a                REFERRED TO MAGISTRATE
                 Delaware corporation,                  JUDGE JEAN P. ROSENBLUTH]
          18
                                  Defendant.            Class Cert. Mot. Due: Mar. 31, 2020
          19                                            Fact Discovery Cutoff: Sept. 14, 2020
                                                        Pretrial Conference: TBD
          20                                            Trial Date:            TBD
          21                                            Hearing:
                                                        Date:    March 5, 2020
          22                                            Time:    2:30 p.m.
                                                        Place:   Courtroom 690
          23                                                     Roybal Federal Building and
                                                                 United States Courthouse
          24                                                     255 E. Temple St.
                                                                 Los Angeles, CA 90012
          25                                            Judge:   Hon. Jean P. Rosenbluth
          26
          27
          28

Gibson, Dunn &
Crutcher LLP

                 SUPPLMENTAL MEMORANDUM IN SUPPORT OF UMG’S OPPOSITION TO MOTION TO COMPEL
            Case 2:19-cv-05449-JAK-JPR Document 78 Filed 02/27/20 Page 2 of 4 Page ID #:2399


            1            Plaintiffs’ Third Motion to Compel seeks discovery that is (a) extraordinarily
            2    burdensome, oppressive, and effectively impossible to satisfy (Interrogatory No. 1);
            3    (b) unnecessary or wholly unjustified at the present time (Demand for Production No.
            4    16, which seeks yet more recording agreements), given Plaintiffs’ apparent failure to
            5    review the thousands of documents they have already received; or (c) entirely
            6    mooted/satisfied (Demands for Production Nos. 8, 9, and 41) on account of UMG’s
            7    extensive productions to date, including—this week—over 24,000 pages of deposition
            8    transcripts and associated exhibits from the NBCU litigation. Indeed, UMG’s
            9    extensive productions stand in sharp contrast to Plaintiffs’ production of only a handful
          10     of documents to date, totaling fewer than 500 pages and thus less than 0.1% of the
          11     over 1 million pages UMG has produced. This is despite UMG’s service of plainly
          12     relevant and non-burdensome document requests to which—in most instances—
          13     Plaintiffs have not even raised any substantive objection.1 Plaintiffs’ Third Motion to
          14     Compel should be denied in its entirety.
          15             Interrogatory No. 1: For all the reasons articulated at length in the
          16     Declaration of Patrick Kraus and in UMG’s portion of the Joint Stipulation, Plaintiffs’
          17     demand that UMG complete a massive investigation to identify via sworn
          18     interrogatory “all artists who had any master recordings damaged or lost in, by, or as a
          19     result of the June 1, 2008 fire on the NBCUniversal lot” is an impermissibly
          20     burdensome undertaking that is disproportionate to the needs of this case, oppressive,
          21     and harassing. As Mr. Kraus’s declaration makes clear, it would literally take years
          22     and substantial cost for UMG to complete such an investigation for the nearly 17,000
          23     artists Plaintiffs identify. Doing so would require a substantial diversion of UMG’s
          24
          25
                     1
                        Some of UMG’s requests for production are the subject of UMG’s First Motion
          26     to Compel, which has also been filed today, with a noticed hearing date of March 19,
                 2020. However, given the overlapping issues and simplicity of UMG’s Motion to
          27     Compel—which only seeks to hold Plaintiffs to their broken promise to produce
                 documents that they said they would—it makes sense to consider both motions at the
          28     March 5 hearing, particularly given Plaintiffs’ impending deadline to file their motion
                 for class certification and UMG’s short time for filing its opposition thereafter.
Gibson, Dunn &
Crutcher LLP                                                1
                 SUPPLMENTAL MEMORANDUM IN SUPPORT OF UMG’S OPPOSITION TO MOTION TO COMPEL
            Case 2:19-cv-05449-JAK-JPR Document 78 Filed 02/27/20 Page 3 of 4 Page ID #:2400


            1    workforce as well as the hiring of additional individuals (above and beyond those
            2    already retained for this effort) at great expense.
            3            UMG nonetheless continues to conduct and make steady progress in its own
            4    inquiry into its fire-impacted assets—begun before and not for the purpose of this
            5    litigation—in an effort to provide transparency to UMG’s artist community.
            6    Accordingly, UMG will soon supplement its response to Interrogatory No. 1 with up-
            7    to-date results of its independent investigation. But Plaintiffs’ extraordinary request
            8    that UMG “fully answer” Interrogatory No. 1 (under penalty of perjury) by forcing
            9    UMG to accelerate this non-litigation-related worldwide investigation—in violation of
          10     Rule 33’s limitation that parties need only provide information “available to [them] . . .
          11     without undue labor and expense”—should be denied outright. See Wright & Miller,
          12     Fed. Prac. & Proc. § 2174 (3d ed.); see also Fed. R. Civ. P. 33(b)(1)(B).
          13             Demands for Production Nos. 8 and 9 (seeking deposition transcripts and
          14     exhibits thereto from the NBCU litigation): These requests are now moot. As UMG
          15     explained in its portion of the Joint Stipulation, Plaintiffs moved to compel production
          16     of these documents in the midst of the parties’ ongoing meet and confer. As it said it
          17     would, UMG has since produced deposition transcripts and exhibits for all persons
          18     deposed in UMG Recordings, Inc. v. NBC Universal, Inc. (SC106213), which total
          19     over 24,000 pages of materials, thereby fully satisfying these Requests and UMG’s
          20     obligations thereunder.
          21             Demands for Production Nos. 16 and 41 (seeking recording agreements): As
          22     UMG noted in its portion of the Joint Stipulation, UMG has already produced
          23     thousands of recording agreements, including agreements concerning artists on the
          24     now-outdated “GOD List” (i.e., a list of assets that UMG believed during prior
          25     litigation may have been impacted by the fire). Since the filing of the Joint Stipulation,
          26     Plaintiffs have still not provided UMG any indication that they have even reviewed the
          27     thousands of recording agreements UMG has already produced (nor have Plaintiffs
          28     since identified any specific recording agreements that are missing). Forcing UMG to

Gibson, Dunn &
Crutcher LLP                                                  2
                 SUPPLMENTAL MEMORANDUM IN SUPPORT OF UMG’S OPPOSITION TO MOTION TO COMPEL
            Case 2:19-cv-05449-JAK-JPR Document 78 Filed 02/27/20 Page 4 of 4 Page ID #:2401


            1    turn over to Plaintiffs even more recording agreements before Plaintiffs have even
            2    indicated whether they have reviewed the thousands they have already received—and
            3    thus before Plaintiffs have established any need for all such recording agreements—
            4    would be duplicative and improper, and would impose further unnecessary burden on
            5    UMG. Notwithstanding Plaintiffs’ failure to establish their need for more agreements,
            6    requiring UMG to produce even more agreements than the thousands Plaintiffs already
            7    have would be contrary to the entire purpose of class-action litigation, which seeks to
            8    provide all parties (not just plaintiffs) efficiencies and to avoid the type of wasteful and
            9    unnecessary mass discovery that Plaintiffs’ demand for more recording agreements
          10     represents. Plaintiffs’ request for an order compelling such further production should
          11     be denied.
          12                                                ***
          13             Plaintiffs’ Third Motion to Compel should therefore be denied in its entirety.
          14
          15     Dated: February 27, 2020                Respectfully submitted,
          16                                             GIBSON, DUNN & CRUTCHER LLP
          17                                             By:       /s/ Scott A. Edelman
          18                                             Scott A. Edelman (SBN 116927)
                                                         sedelman@gibsondunn.com
          19                                             Deborah L. Stein (SBN 224570)
                                                         dstein@gibsondunn.com
          20                                             Nathaniel L. Bach (SBN 246518)
                                                         nbach@gibsondunn.com
          21                                             333 South Grand Avenue
                                                         Los Angeles, CA 90071
          22                                             Telephone: 213.229.7000
                                                         Facsimile: 213.229.7520
          23
                                                         Attorneys for Defendant
          24                                             UMG RECORDINGS, INC.
          25
          26
          27
          28

Gibson, Dunn &
Crutcher LLP                                                   3
                 SUPPLMENTAL MEMORANDUM IN SUPPORT OF UMG’S OPPOSITION TO MOTION TO COMPEL
